PER CURIAM.
Pursuant to appellee’s proper confession of error, the final order on appeal is reversed and the cause is remanded to the trial court with directions to hold an evi-dentiary hearing on appellant’s motion to vacate. See Johnson v. State, Dep’t of Revenue ex rel. Lamontagne, 973 So.2d 1236, 1239 (Fla. 1st DCA 2008) (holding that “absent record refutation of allega*213tions in the motion for relief from judgment, allegations which ‘if proven, would establish that the judgment is void,’ the trial court must conduct an evidentiary hearing.”).
ROWE, MAKAR, and KELSEY, JJ., concur.